Citation Nr: 1419496	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  09-25 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to an increased rating for a low back disability, currently evaluated as 20 percent disabling. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to December 1982 and from May 1997 to January 1998. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. In that decision, the RO continued a prior 20 percent rating for a low back disability. A TDIU was inferred and is part and parcel to the increased rating claim. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

In May 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of that proceeding is of record. 

In December 2011 and May 2013, this case was remanded for further development. 

The Veteran submitted a statement in February 2014 describing his disability and its functional impact.  In April 2014, the Veteran's representative submitted a waiver of RO jurisdiction of this statement.  

In December 2011, the Board dismissed the issue of entitlement to an increased rating for neuropathy of the right lower extremity.  This issue has been re-raised by the Veteran in a February 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2013). 


FINDINGS OF FACT

1. Throughout the rating period on appeal, the Veteran's service-connected low back disability has been manifest by pain and forward flexion 45 degrees or greater; there is no showing of ankylosis.  

2. In correspondence received in October 2013, prior to the promulgation of a decision in the appeal regarding a TDIU, the Board received notification from the Veteran that a withdrawal of TDIU was requested.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes (DCs) 5235-43 (2013).

2. The criteria for withdrawal of the appeal of TDIU by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

In May 2008 and January 2009 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. The Veteran was informed of the process by which disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2013). VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  

Here, relevant service treatment, VA and other medical records have been associated with the claims file. The Veteran was afforded several VA examinations, which are found to be fully adequate.  As explained further below, care was taken to ensure that the examination reports were in compliance with Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011). The Board finds these reports take into consideration all measurable aspects of the Veteran's disability, he and his representative have not stated that they are inadequate.

The Board finds there has been substantial compliance with the May 2013 remand, which requested VA opinions now in the file. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R.  3.103(c)(2) impose two distinct duties on VA employees, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). Here, the transcript of the May 2011 Board hearing shows that the Veteran provided information regarding his claims and responded to questions aimed at determining whether further information was needed to substantiate the claim. The Veteran was represented by a veteran's service organization at that hearing. He has not raised complaints regarding the conduct of the hearing. For these reasons, the Board finds the duties to notify and to assist have been met. 

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013). Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes (DCs). 38 C.F.R. § 4.27 (2013). 

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. §§ 4.1 and 4.2 (2013). Also, the entire rating period is considered for the possibility of staged ratings. Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found. Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). The Board has considered whether the Veteran is entitled to staged ratings. Hart, 21 Vet. App. 505. However, as will be discussed, no staged ratings are warranted by the evidence in the file.

By way of background, in September 2004, the RO granted service connection for the lumbar spine (specifically, a herniated disc at L4-5 and L5-S1 status post microdiscectomy at L4-5) as noncompensable, effective April 9, 2004, under 38 C.F.R. § 4.71a, DC 5243, intervertebral disc syndrome. In June 2005, the RO increased the rating to 10 percent disabling. In May 2006, the RO increased the rating to 20 percent disabling. In May 2008, he filed the current claim for an increased rating for the lumbar spine disability. 

At the May 2011 Board hearing, the Veteran stated he had low back spasms all the time and wakes up in the morning stiff or "on fire." (Transcript, p 3.)  Driving, sitting and walking worsened his condition. Id. The Veteran did not use a brace or a cane (Transcript, p 5). He tried to do normal things and live with pain but it was difficult. Id. He had worked with the corrections department since 1987 and retired in about 2008. (Transcript, p 7.) He did not report having to lie down because of back pain or having a doctor prescribe rest; instead he stated he would rather be moving (Transcript, p 10). Laying down made it worse (Transcript, p 11). He refused to take certain medications for personal reasons (Transcript, p 12).  

In a statement submitted in February 2014, the Veteran indicated that his disability caused him to lose income.  He stated that he was working as a corrections officer in 2005, when an altercation with an inmate at work aggravated his service-connected back disability. He retired in 2008. He currently owned a cleaning business and stated his business suffered because of his limitations. He was also currently working part time as a supervisor in addition to the cleaning business. He had to hire others to do yard work and was no longer able to participate in recreational activities like skiing or hiking. He mentioned constant pain in the low back. He was undergoing physical therapy and receiving injections. 

When deciding claims for increased disability ratings, the Board must particularly consider the credibility of a claimant's statements reporting symptoms. See Tatum v. Shinseki, 23 Vet. App. 152, 155 (2009) (the Board's failure to discuss a veteran's report of symptoms combined with a failure to address her credibility rendered its statement of reasons or bases inadequate). 

The Board finds that the Veteran is competent to report pain and any other spine symptoms. See 38 C.F.R. § 3.159(a)(2). There is no reason to doubt the credibility of his symptoms; VA records show the Veteran has complained of pain (see April 2010, June 2011 and September 2011 records). In August 2008 and November 2012 records, he reported no concerns with completing activities of daily living.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 38 C.F.R. § 4.40 (2013).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2013). 

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the DCs predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7, 11 (1996). Also, functional loss due to pain must be supported by pathology and shown through objective observation. Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40); See Mitchell, 25 Vet. App. at 38 (examination reports should address any range of motion loss specifically due to pain and any functional loss due to pain during flare ups).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2013). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations. 38 C.F.R. § 4.45 (2013). 

The Board must evaluate disabilities under multiple DCs to determine if there is any basis to increase the assigned rating. Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2013).

The General Rating Formula for Diseases and Injuries of the Spine for DCs 5235-5243 provides for the rating of disabilities of the spine. With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the relevant parts of the formula for the lumbar spine are as follows:

Unfavorable ankylosis of the entire spine (100 percent); unfavorable ankylosis of the entire thoracolumbar spine (50 percent); forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent); forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent). 38 C.F.R. § 4.71a (2013). 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. 38 C.F.R. § 4.71a, Note (2). 

Intervertebral Disc Syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, DC 5243 (2013). Note (1) of 38 C.F.R. § 4.71a, DC 5243 states that an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Degenerative arthritis of the spine (DC 5242) is rated under DC 5003, which addresses degenerative arthritis generally. Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved. 38 C.F.R. § 4.71a, DC 5003 (2013). Note 1 of DC 5003 states that the degenerative arthritis ratings will not be combined with ratings based on limitation of motion. Here, the Veteran is already receiving a 20 percent rating for his service-connected low back disability; his rating falls under the General Formula which takes into account limitation of motion.  Consequently, a separate evaluation for arthritis is not warranted. 

Based on all available evidence for the applicable period, the Board does not find that an increased rating is warranted. As will be discussed below, at no point does the evidence show ankylosis or forward flexion of the thoracolumbar spine of 30 degrees or less. The rating assignment currently in effect appropriately reflects the Veteran's disability picture throughout the rating period on appeal. 

The May 2008 VA examination report noted that the Veteran walked from the waiting room to the examining room with a good gait, good posture, no pelvic tilt and no limp. He transferred from the chair to the table without difficulty. Range of motion was as follows: 

Forward flexion
90 Degrees
Extension
25 Degrees
Right lateral flexion
30 Degrees
Left lateral flexion
30 Degrees
Right lateral rotation
30 Degrees
Left lateral rotation
30 Degrees

Each motion was completed four times with no pain, weakness, fatigue or lack of endurance. He had pain with standing and prolonged activity. His pain bothered him at night. Daily activities were not affected.  It was mentioned that repetitive use would increase discomfort but not to the level of pain, weakness, fatigue or lack of endurance. There was no history of flare ups and the examiner characterized the impairment as moderate; the Veteran was no longer working as a corrections officer but the disability did not preclude physical activity or sedentary employment. 

In November 2009, the Veteran received a new VA examination. The Veteran walked with a slight limp and antalgic gait. He transferred from the chair to the examination table and removed shoes and trousers without any difficulty.  Range of motion measurements are below (the degree of range of motion at which the Veteran had pain was not recorded). 

Forward flexion
80/90 Degrees
Extension
10/30 Degrees
Right lateral flexion
20/30 Degrees
Left lateral flexion
20/30 Degrees
Right lateral rotation
30/30 Degrees
Left lateral rotation
30/30 Degrees

Flexion was performed four times with low back pain but no weakness, fatigue, or lack of endurance. Extension was performed four times with low back pain and limited movement, but no weakness, fatigue, or lack of endurance. The rest of the ranges were performed with no pain, weakness, fatigue, or lack of endurance. 
He had spasms and flare ups episodically at home. There were no incapacitating episodes, but some functional impairment of his lower back. 

In April 2012, the Veteran received another examination.  He reported sharp pain in his back that would keep him up at night.  He used heat as needed.  He reported flare ups with physical activity and he needed to take medication daily because of pain.  Range of motion was as follows: 


Forward flexion
50/90 Degrees
Extension
20/30 Degrees
Right lateral flexion
30/30 Degrees
Left lateral flexion
30/30 Degrees
Right lateral rotation
30/30 Degrees
Left lateral rotation
30/30 Degrees

Range of motion was the same after repetitive use. The Veteran did have functional loss, impairment and/or additional limitation of range of motion of the spine after repetitive use. Specifically, he had less movement than normal, pain on movement, instability of station, and disturbance of locomotion.  However, the degree of range of motion lost due to each of these functional effects was not stated. 

The Veteran had IVDS of the lumbar spine and had incapacitating episodes, but the total duration amounted to less than one week.  In describing functional impact, it was noted that he was self-employed at his own cleaning company.  This did not involve physical tasks.  

In May 2013, the Board requested an opinion as to the degree of range of motion lost due to flare ups.  In a June 2013 addendum, the April 2012 VA examiner stated after careful review of the exam and claims file regarding the above veteran it would be impossible without resorting to mere speculation to indicate any additional range of motion loss compared to the VA examination findings, during a flare up or over a period of time.  

A second addendum, completed in September 2013, stated an opinion could not be rendered during this examination as to whether pain, weakness, fatigue ability, or in coordination could significantly limit functional ability during flare ups, or when the joint is used repeatedly over a period of time because, first, the Veteran was not currently having a flare up during the examination. Also, although there were repetitive movements performed per the DeLuca requirement, the examiner was not observing the Veteran "over a period of time" and does not have the opportunity for measuring specific degrees of additional range of motion loss over period of time.  The examiner stated it would be mere speculation, on any additional range of motion loss (such as the exact degree of range of motion during a flare up) due to instability of station or disturbance of locomotion when the joint is used repeatedly over time or during a flare up. 

The Veteran requested a new VA examination and this was completed in December 2013. He was examined and the claims file was reviewed. His current diagnosis was degenerative disc disease and arthritis of the lumbosacral spine. He stated that he had frequent spasms and pain, which was exacerbated by prolonged sitting, walking, long driving, and stairs.  These situations caused flare ups in his back.  The Veteran took medication as prescribed.  He was attending physical therapy.  He reported flare ups. 

Range of motion was tested and there was no ankylosis; measurements are below (Where objective evidence of where painful motion begins and the range of motion after repetition are in parentheses).  

Forward flexion
50 (45)/90 Degrees
Extension
15 (10)/30 Degrees
Right lateral flexion
20 (15)/30 Degrees
Left lateral flexion
20 (15)/30 Degrees
Right lateral rotation
25 (20)/30 Degrees
Left lateral rotation
25 (20)/30 Degrees

The Veteran was able to perform repetitive use testing with three repetitions. He had additional limitation of range of motion of the spine following repetitive use testing (as noted above). His functional loss and or functional impairment of the spine included weakened movement, excess fatigability, pain on movement, disturbance of locomotion, interference with sitting, standing and or weight bearing, and lack of endurance. He had tenderness to the spine and pain with deep palpation. He did not have muscle spasm resulting in an abnormal gait or abnormal spinal contour, although he had some muscle spasms. He did not have guarding of the spine. He did not have muscle atrophy. A sensory exam revealed decreased sensation to light touch on the right leg. 

There was IVDS; the total duration of incapacitating episodes over the past 12 months was at least one week but less than two weeks during the past year. He did not use any assistive devices. He did not have any scars, or pertinent physical findings. The veteran's spine disability impacted his ability to work. His spine residuals limited his ability to do jobs requiring heavy lifting or carrying, prolonged standing, walking, and repetitive bending. 

Regarding Mitchell, the examiner stated the Veteran's lumbosacral spine residuals pain, weakness, and fatigue limited his functional ability and range of motion. The Veteran did not have a flare up of his back during the examination. Without observing back flare ups it would be speculative to try to quantify the degrees of range of motion of his back during a flare up.

Given the evidence detailed above, the Board finds the range of motion findings of record fail to meet the criteria for the next-higher 40 percent evaluation under the General Rating Formula; the evidence fails to establish any findings of ankylosis or forward flexion of the thoracolumbar spine to 30 degrees or less, which are necessary for an increased rating. 38 C.F.R. § 4.71a, DC 5242. Further, at no point has the Veteran had incapacitating episodes with prescribed bed rest by a physician having a total duration of at least four weeks during the past twelve months such as to warrant a 60 percent rating. 38 C.F.R. § 4.71a, DC 5243. In contrast, the Veteran stated he would rather be moving. (Transcript, p 10). As a result, the disability should be rated under the General Formula. Id.

Regarding functional impact, when considering any functional loss due to pain or flare-ups under 38 C.F.R. §§ 4.40 and 4.45, the Board finds the 2013 VA examination reports take into account the functional loss to the extent possible, by measuring range of motion after repetition, reporting the Veteran's competent complaints and by noting limitations in his ability to do physical work. 

In Mitchell, the Court only stated that the examiner should provide the range of motion loss due to pain on use during flare ups or "explain why this information could not feasibly be provided."  25 Vet. App. at 44.  

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that the Board may accept an inconclusive VA medical report providing that "it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered 'all procurable and assembled data,' by obtaining all tests and records that might reasonably illuminate the medical analysis" (citation omitted). 23 Vet. App. at 390. The Court acknowledged that there may be instances in which the examiner may be unable to furnish a requested opinion, such as when there is a limit to even the most current medical knowledge, when no medical expert can assess the likelihood that a condition was due to an in-service event or disease because information that could only have been collected in service is missing, or when "the valid application of current medical knowledge could yield multiple possible etiologies with none more likely than not the cause of a veteran's disability, such that a physician could only speculate as to the cause of a claimant's disability or condition." Id. However, at minimum, the examiner must explain what facts cannot be determined and why. 

Although this is not a service connection case, the Board finds that the logic of Jones applies. Here, two examiners have been given the opportunity to expand on the functional impairment of the disability. They explained that the Veteran's symptoms simply were not quantifiable into degrees and gave a rational explanation for why such quantification is not possible here. He was not having a flare up at the time of any of his examinations and the repetitive motion test (which he was able to perform) is not equivalent to a flare up. 

Additionally, as explained the General Rating Formula states forward flexion 30 degrees or less or favorable ankylosis for the entire thoracolumbar spine is needed for a higher rating. 38 C.F.R. § 4.71a. The preamble to this regulation notes that the schedule applies "with or without symptoms such as pain (whether or not it radiates), stiffness, or aching." Id. This is not an exhaustive list of symptoms. The Veteran's current symptoms are taken into account under his current rating. 

Further, the Veteran's range of motion measurements reveal that he is not close to having ankylosis, which is not an intermittent condition, but consisting of "immobility and consolidation of a joint due to disease, injury or surgical procedure." Dorland's Illustrated Medical Dictionary, p 94 (31st ed. 2007). As forward flexion was measured at 45 degrees at worst, he is also not close to 30 degrees.  His current symptoms are best typified by the current 20 percent rating. 

For exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded. 38 C.F.R. § 3.321 (b)(1) (2013). In Thun v. Peake, 22 Vet. App. 111 (2011), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology. Id. at 115. If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

Here, the Board also finds that the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology; his complaints of back symptoms and related are already included in the currently assigned rating. The assigned schedular evaluation is adequate. Thun, 22 Vet. App. at 115. As noted above, the Veteran's lumbar spine disability is manifested by signs and symptoms such as pain and lack of range of motion, which impairs his ability to stand and walk for a prolonged period as well as participate in some physical activities. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule. 

The DCs in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion. See 38 C.F.R. § 4.71a, General Formula, DCs 5235-5242 (providing ratings on the basis of limited flexion, extension, rotation, spasms, etc.). For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. 

The benefit of the doubt rule is not for application and the claim is denied. See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). 

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2013). Withdrawal may be made by the appellant or by his or her authorized representative. Id. 

In the present case, in correspondence received by the Board in October 2013, the Veteran's representative withdrew the TDIU from appellate status. The RO sent notice to the Veteran regarding the withdrawal in December 2013. In February 2014, the Veteran sent a statement that he was working but described the impact of his disability on his ability to work. The RO sent an email to the Veteran's representative, who clarified that TDIU was not in appellate status. The February 2014 informal hearing presentation also stated the TDIU was withdrawn. No allegations of errors of fact or law remain for appellate consideration. The Board does not have jurisdiction to review the appeal, and it is dismissed. 


ORDER

An increased rating for a low back disability, currently evaluated as 20 percent disabling, is denied. 

Entitlement to a TDIU is dismissed. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


